Title: From Alexander Hamilton to Thomas Willing, [20–23 February 1790]
From: Hamilton, Alexander
To: Willing, Thomas


[New York, February 20–23, 1790.] Asks Willing to serve as his “lawful Attorney & substitute & the lawful attorney” of John B. Church “to do and perform all and singular acts matters and things as well touching the transfer and assignment of the Bank Stock and parts of Bank Stock standing in the name of the said John B. C. or otherwise to him belonging in the said capital or joint stock of the said Bank of NA as touching the dividends issues and profits which shall or may grow due or accrue therefrom.”
